Marston, C. J.
We have no doubt whatever but that Nelson Tupper- signed his son Edwin’s name to the notes in question, in his presence and under his direction.
As to whether Sager agreed to make any repairs to the mill-irons, or assist in putting up the mill, or to furnish an oscillating pitman and other articles, there is some doubt. The defendants testify positively that such was the agreement, and they are corroborated by a number of witnesses, and it would be very difficult indeed as to many of them to assign any motive they could have in coloring or shaping their testimony in the defendant’s interest. If such was the agreement, that there was a breach thereof is clearly proved.
The complainant is very clear and positive in his statement that he made no such agreement, and he also is corroborated by reputable witnesses who testify to admissions made by the defendants.
Under such circumstances much respect and weight should be given to the opinion and conclusion of the learned circuit judge, who we may well assume was at least acquainted with some of the principal witnesses, although the evidence was not taken in open court. At all events the decree below should not be reversed unless we are satisfied that it is erroneous.
*608There are some things in this case which seem to lend considerable weight to the theory of the defendants. Their claim is that complainant was to furnish the machinery of the burned mill, besides other mill machinery he had in Allegan, to make a geared mill. He was also to furnish and do certain other things which need not be here enumerated.
The complainant’s version was that Nelson Tupper and one Ingersoll came to him for the purpose of looking at the burnt mill-irons, with a view to a purchase thereof; * that they went into' the grounds and looked them over; examined the irons. “Mr. Ingersoll asked me what my price for the irons would be as they lay on the ground. I told him I would take $1200 for them. * * * Nelson Tupper told me before they left there that they (the Tuppers) would like to purchase the irons and build a mill on their premises, and I told him before Ingersoll if he would buy the mill-irons and put the mill on his premises, for' the sake of having a mill there in the neighborhood, I would let them have it for a hundred dollars less.”
There is no dispute but that eleven hundred dollars was the price agreed upon, and complainant concedes that he was to put in part of the Allegan machinery.
Complainant’s version that he asked $1200 and agreed to take from defendants $100 less for the irons of the burnt mill “as they lay on the ground,” is not correct. The Allegan machinery neither of defendants had at. that time seen and, to say the least, it would have been somewhat difficult, with the knowledge these parties then had, to have specified what other machinery should be added, as it is conceded there was to be, except as claimed by defendants, what would be necessary to “ make a geared mill.”
There are many facts and circumstances pointing to a conclusion that all the machinery required for a complete mill of the kind or class to which this belonged was bargained for, and that it was not contemplated by any of the parties that the defendants would have to *609purchase any other or additional machinery to complete their mill, or be at any considerable expense farther than the erection -of the necessary mill building. We also think the weight of testimony shows that the idea of an oscillating pitman originated with the complainant; that he agreed to put one in, and that the one put in was a failure. Under the evidence' in this ease we are of opinion that the decree of the court as to this part of the agreement and the reduction to be made on account thereof, should not be disturbed. That part of the decree dismissing the bill as to Edwin Tupper must be reversed, and a decree will be entered in favor of complainant and against all the defendants, for the amount found due by the court below, with interest at ten per cent, to be paid within -days from the date hereof, and in default thereof that the mortgaged premises be sold, with costs to complainant.
The other Justices concurred.